
	

116 HR 507 : Put Trafficking Victims First Act of 2019
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS1st Session
		H. R. 507
		IN THE SENATE OF THE UNITED STATES
		February 11, 2019Received; read twice and referred to the Committee on the JudiciaryAN ACT
		To direct the Attorney General to study issues relating to human trafficking, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Put Trafficking Victims First Act of 2019. 2.Training for prosecutions of traffickers and support for State services for victims of traffickingIt is the sense of Congress that a portion of the funds available for training and technical assistance under section 107(b)(2)(B)(ii) of the Victims of Trafficking and Violence Protection Act of 2000 (22 U.S.C. 7105(b)(2)(B)(ii)) should be devoted to advancing the following goals:
 (1)Increasing the personal safety of victim service providers, who may face intimidation or retaliation for their activities.
 (2)Promoting a trauma-informed, evidence-based, and victim-centered approach to the provision of services for victims of trafficking.
 (3)Ensuring that law enforcement officers and prosecutors make every attempt to determine whether an individual is a victim of human trafficking before arresting the individual for, or charging the individual with, an offense that is a direct result of the victimization of the individual.
 (4)Effectively prosecuting traffickers and individuals who patronize or solicit children for sex, and facilitating access for child victims of commercial sex trafficking to the services and protections afforded to other victims of sexual violence.
 (5)Encouraging States to improve efforts to identify and meet the needs of human trafficking victims, including through internet outreach and other methods that are responsive to the needs of victims in their communities.
 (6)Ensure victims of trafficking, including United States citizens, lawful permanent residents, and foreign nationals are eligible for services.
			3.Working to develop methodologies to assess prevalence of human trafficking
			(a)Working group
 (1)In generalNot later than 1 year after the date of enactment of this Act, the Attorney General, in consultation with other Federal entities engaged in efforts to combat human trafficking, shall establish an expert working group, which shall include survivors of human trafficking, experts on sex and labor trafficking, representatives from organizations collecting data on human trafficking, and law enforcement officers. The working group shall, utilizing, to the extent practicable, existing efforts of agencies, task forces, States, localities, tribes, research institutions, and organizations—
 (A)identify barriers to the collection of data on the incidence of sex and labor trafficking; and (B)recommend practices to promote better data collection and analysis.
 (2)Pilot testingNot later than 3 years after the date of enactment of this Act, the Attorney General shall implement a pilot project to test promising methodologies studied under paragraph (1).
				(b)Report
 (1)In generalNot later than 3 years after the date of enactment of this Act, the Attorney General, in consultation with the Secretary of Labor, the Secretary of Health and Human Services, the Secretary of Homeland Security, and the Director of the Human Smuggling and Trafficking Center, shall submit to Congress a report on—
 (A)Federal efforts to estimate the prevalence of human trafficking at the national and regional levels;
 (B)the effectiveness of current policies and procedures to address the needs of victims of trafficking; and
 (C)an analysis of demographic characteristics of victims of trafficking in different regions of the United States and recommendations for how to address the unique vulnerabilities of different victims.
 (2)Input from relevant partiesIn developing the report under paragraph (1), the Attorney General shall seek input from the United States Advisory Council on Human Trafficking, victims of trafficking, human trafficking survivor advocates, service providers for victims of sex and labor trafficking, and the President’s Interagency Task Force on Human Trafficking.
 (c)SurveyNot later than 2 years after the date of enactment of this Act, the Attorney General, in coordination with Federal, State, local, and Tribal governments, and private organizations, including victim service providers and expert researchers, shall develop and execute a survey of survivors seeking and receiving victim assistance services for the purpose of improving the provision of services to human trafficking victims and victim identification in the United States. Survey results shall be made publicly available on the website of the Department of Justice.
 (d)No additional fundsNo additional funds are authorized to carry out this section. 4.Report on prosecutors seeking restitution in trafficking casesNot later than 1 year after the date of enactment of this Act, the Attorney General, in consultation with the Administrative Office of the United States Courts, shall submit to Congress a report on efforts to increase restitution to victims of human trafficking.
 5.Sense of Congress encouraging States to adopt protections for victims of traffickingCongress recognizes and applauds the State legislative bodies that have taken tremendous steps to adopt protections and services for victims of trafficking. Congress encourages States to—
 (1)uphold the dignity of human trafficking survivors; (2)ensure the safety, confidentiality, and well-being of victims of trafficking, while recognizing symptoms of trauma and coping mechanisms that may impact victims’ interactions with law enforcement, the justice system, and service providers;
 (3)implement screening mechanisms to identify and extend appropriate services to children in the custody of child protective services agencies, the juvenile justice system, or the criminal justice system who are victims of trafficking;
 (4)promote greater access to child welfare services for, rather than criminalization of, child victims of sex trafficking;
 (5)develop a 24-hour emergency response plan by which victims of human trafficking may receive immediate protection, shelter, and support from a victim assistance coordinator when those victims are first identified;
 (6)adopt protections for adult victims of trafficking, such as protection if the victim’s safety is at risk, comprehensive trauma-informed, long-term, culturally competent care and healing services, mental health services to relieve traumatic stress, housing, education (including, where appropriate, vocational training and employment assistance), mentoring, language assistance, drug and substance abuse services, and legal services;
 (7)ensure that child sex trafficking victims are treated as children in need of child protective services and receive appropriate care in the child welfare, rather than juvenile justice, system;
 (8)encourage the adoption of procedures for human trafficking victims that are consistent with those afforded to victims of sexual assault, rape, child sexual abuse, or incest to allow human trafficking victim to clear records, expunge convictions, and vacate adjudications related to prostitution and nonviolent offenses that arose as a direct result of being trafficked, including protections for foreign nationals who are being removed and those who are losing or determined to be inadmissible for immigration benefits as a result of the aforementioned human trafficking victim related conviction or arrest; and
 (9)ensure victims of trafficking, including United States citizens, lawful permanent residents, and foreign nationals are eligible for services.
			Passed the House of Representatives February 7, 2019.Karen L. Haas,Clerk.
